The record discloses the prosecuting attorney filed an information against appellant October 15, 1945; that December 3, 1945, appellant demurred to the information; that December 28, 1945, the trial court, by order sustained the demurrer and gave the prosecuting attorney until January 10, 1946, within which to file an amended information. By that order the trial court expressly required the prosecuting attorney *Page 385 
to file an amended information within a fixed period of time, to-wit, the period ending January 10, 1946, in case the prosecuting attorney desired to file an amended information. Notwithstanding the limit so expressly fixed by the order of the court, the prosecuting attorney, without making an application for an extension of time before the limit fixed by the court expired, waited until four days later to file an amended information. Either the order of the court meant that an amended information must be filed within the time fixed or it was "a mere scrap of paper," and did not mean anything. Here, no showing was made as to why the amended information was not filed within the required period of time. Surely, a prosecuting attorney cannot treat a solemn order of a court of general jurisdiction as a mere nullity, and file an amended information when it suits his convenience, without regard to the express mandate of the court, and without any showing whatever. The question is not presented here as to whether the trial court could have permitted the filing of the amended information, upon a sufficient showing, because no showing was made. But it is argued the court properly permitted the filing of the amended information, under the provisions of Section 19-1320, I.C.A. That section provides:
[Section 19-1320] "Amendment of indictment. — An indictment or information may be amended by the prosecuting attorney without leave of the court, at any time before the defendant pleads, and at any time thereafter, in the discretion of the court, where it can be done without prejudice to the substantial rights of the defendant. An information or indictment can not be amended so as to charge an offense other than that for which the defendant has been held to answer."
That section has no application here because the amended information was not filed before the defendant pleaded to the original information, but afterward. And as above pointed out, no showing was made to invoke the discretion of the trial court. For these reasons I concur in reversing the judgment of conviction and remanding the cause for a new trial.